DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the medium" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-5, 7-10, and 21 are subsequently rejected as being dependent on the rejected base claim.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 1, the recitation of “wherein when the medium is to be heated to reach an image fixing temperature, the controller controls both the first and second heating units to generate heat and after the medium has been heated to the image fixing temperature” is indefinite because it is unclear whether the applicant means to say that the heating device is not at an appropriate temperature to heat the medium as the medium is going through the device, or if the applicant means to claim that the heating device reaches a fixing temperature that the medium should be heated before the medium goes through the fixing device.   For the purposes of further examination the examiner will interpret the claim to such that the heating device reaches a fixing temperature that the medium should Claims 2-5, 7-10, and 21 are subsequently rejected as being dependent on the rejected base claim.
Claims 11 and 16 refer to “a sheet” rather than “the medium” of claim 1, but are rejected for the same reasons of indefiniteness as in claim 1.  Claims 11-20 are subsequently rejected as being dependent on these rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto USPG Pub No.: US 2010/0260508.
Regarding Claim 1, Iwamoto teaches a heating device (see figures 2 and 3), comprising: 
a cylindrical belt (33); 
a first heating unit (36) and a second heating unit (38) inside the belt facing an inner circumferential surface of the belt (see figure 2), and extending along an axial direction of the belt, the second heating unit having a length in the axial direction that is greater than a length of the first heating unit in the axial direction (clearly seen in figures 3 and 4 in which the length of the second heater is greater than that of the first heater); and 
a controller (figure 4, 53) configured to control the first and second heating units (seen in figure 4), 
wherein when the medium is to be heated to reach an image fixing temperature, the controller controls both the first and second heating units to generate heat (seen in figure 5 during the warmup phase), and 

Regarding Claim 11, Iwamoto teaches a fixing device for fixing an image to a sheet (see figures 2 and 3), comprising: 
a cylindrical belt (33) that contacts a sheet;3Application No. 17/313,821Docket No.: TAI/3251 USAmendment dated November 25, 2021 
Reply to Office Action of September 3, 2021a first heating unit (36) and a second heating unit (38) inside the cylindrical belt, facing an inner circumferential surface of the cylindrical belt, and extending along an axial direction of the cylindrical belt, the second heating unit having a length in the axial direction that is greater than a length of the first heating unit in the axial direction (clearly seen in figures 3 and 4 in which the length of the second heater is greater than that of the first heater); and 
a controller (figure 4, 53) configured to control the first and second heating units (seen in figure 4), wherein when the sheet is to be heated to reach an image fixing temperature, the controller controls both the first and second heating units to generate heat, and after the sheet is heated to the image fixing temperature, the controller controls the first heating unit to generate heat and the second heating unit not to generate heat (see [0034] and figure 5, in which any lamp having a heating portion in a region outside of the heat region of lamp 36 is turned off after warmup).  
Regarding Claim 12, Iwamoto teaches the fixing device according to claim 11, wherein an image is formed on the sheet with a toner (see [0020]).  
Regarding Claim 16, Iwamoto teaches an image processing apparatus (see figure 1), comprising: 
an image forming unit (11) configured to form an image on a sheet; 
a conveyance roller (28 or 30) configured to convey the sheet to the image forming unit; 
a cylindrical belt (33) that contacts the sheet after the sheet is conveyed to the image forming unit (seen in figure 2); 
a first heating unit (36) and a second heating unit (38) inside the cylindrical belt, facing an inner circumferential surface of the cylindrical belt (seen in figure 2), and extending along an axial direction of the cylindrical belt, the second heating unit having a length in the axial direction that is greater than a length of the first heating unit in the axial direction (clearly seen in figures 3 and 4 in which the length of the second heater is greater than that of the first heater); and 
a controller (figure 4, 53) configured to control the first and second heating units, 
wherein when the sheet is to be heated to reach an image fixing temperature, the controller controls both the first and second heating units to generate heat, and after the sheet is heated to the image fixing temperature, the controller controls the first heating unit to generate heat and the second heating unit to not generate heat (see [0034] and figure 5, in which any lamp having a heating portion in a region outside of the heat region of lamp 36 is turned off after warmup).  
Regarding Claim 17, Iwamoto teaches the image processing apparatus according to claim 16, further comprising: a pressure roller (figures 1-2, 34) contacting the cylindrical belt to form a nip.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. USPG Pub. No.: US 2007/0217805 in view of Ishihara et al. USPG Pub No.: US 2012/0076521.
Regarding Claim 2, 13, and 18, Iwamoto teaches the heating device, fixing device and, processing apparatus according to claims 1, 11, and 16 respectively, but is silent in teaching a design wherein the first and second heating units are arranged on a substrate extending along a longitudinal direction that is parallel to the axial direction of the cylindrical belt.  However, Ishihara teaches wherein the first and second heating units are arranged on a substrate along a longitudinal direction that is parallel to an axial direction of the cylindrical belt (see figure 4, in which 33f and 33e are sub heaters that are controlled in parallel independently from central heater 33d on substrate 33A).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Iwamoto with those of Ishihara such that the heater is of the resistive substrate variety because such a design with resistance heaters is cost efficient (see Ishihara [0014]).
Regarding Claim 3, 14 and 19, Iwamoto and Ishihara, as applied above, both teach the heating device, fixing device and the image processing apparatus according to claims 2, 13, and 18, respectively, wherein the first heating unit generates heat in a first region of the cylindrical belt at a center thereof in the axial direction, and the second heating unit generates heat in a second region of the cylindrical belt beyond the first region along the axial direction (seen in figure 4 of Ishihara; note that Iwamoto also demonstrates this in figure 3(a) and 3(b)). 
Regarding Claim 4, 15, and 20 Ishihara, as applied above, teaches the heating device, fixing device and, processing apparatus according to claims 3, 13, and 18, respectively, wherein the second heating unit also generates heat in the first region (see figure 4).
Regarding Claim 5, Ishihara, as applied above, teaches the heating device according to claim 4, wherein the first and second heating units are arranged parallel to each other on the substrate (seen in figure 4).
Regarding Claim 7, Ishihara, as applied above, teaches the heating device according to claim 1, further comprising: a heat conduction member (33A serves as a conduction member as well as being the substrate) in contact with at least one of the first and second heating units (33A is in contact with both heaters).
Regarding Claim 8, Ishihara, as applied above, teaches the heating device according to claim 7, wherein the heat conduction member is in contact with the first heating unit (seen in figure 4 in which 33A is in contact with both heaters).
Regarding Claim 21, Ishihara, as applied above, teaches the heating device according to claim 2, wherein the second heating unit is closer to an edge of the substrate in a direction crossing the longitudinal direction than the first heating unit (seen in figure 4).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. USPG Pub. No.: US 2007/0217805 in view of Ishihara et al. USPG Pub No.: US 2012/0076521 and in further view of Kimura et al. US Patent. No.: 9,639,043.
Regarding Claims 9 and 10, Iwamoto teaches the heating device according to claim 1, but is silent in explicitly disclosing wherein a resistance temperature coefficient of the first heating unit is different from a resistance temperature coefficient of the second heating unit and wherein the resistance temperature coefficient of the second heating unit is less than the resistance temperature coefficient of the first heating unit (as recited in claim 10).  However, Ishihara discloses that the heating device is a resistive type heater (as seen in figure 4).  Kimura teaches that the resistance temperature coefficient of the first heating unit is not only different but less than the resistance temperature coefficient of the second heating unit (see column 6, lines 6-37 and figures 4A and 4B, which teach that the outside sub heaters have a larger resistance temperature coefficient than the inside central heater T6).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Iwamoto with those of Ishihara such that the heater is of the resistive substrate variety because such a design with resistance heaters is cost efficient (see Ishihara [0014]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Iwamoto and Ishihara, with those of Kimura in order to efficiently perform suppression of the temperature rise of the paper non-passing portion in accordance with the sheet size such that thermal runaway can be avoided (Kimuracolumn 5, lines 36-52).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852                                                                                                                                                                                                        eat